     Case 6:19-cv-00484-HZ        Document 22      Filed 07/21/21     Page 1 of 2




Sherwood J. Reese
Sherwood.reese@comcast.net
Drew L. Johnson, P.C.
sherwoodreese@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorneys for Plaintiff




                          UNITED STATES COURT DISTRICT COURT

                                  DISTRICT OF OREGON

CHRISTIAN N.,
                                                   Civil No. 6:19-cv-00484-HZ
                   Plaintiff,
                                                   ORDER APPROVING
       vs.                                         ATTORNEY FEES PURSUANT TO
                                                   42 U.S.C. §406(b)
Commissioner of Social Security
Administration,

                  Defendant.
____________________________________

       After considering Plaintiff's Motion, and counsel for Defendant having no objection,

Plaintiff’s Motion is hereby granted in the sum of $24,066.00 in attorney fees, out of which

Plaintiff’s attorney will refund to Plaintiff Equal Access to Justice (“EAJA”) fees already

received by counsel in the amount of $9,852.00, for a net award herein of $14,214.00 as

settlement of attorney fees pursuant to 42 U.S.C. §406(b). Any past-due benefits withheld by


ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                            1
      Case 6:19-cv-00484-HZ       Document 22      Filed 07/21/21     Page 2 of 2




the Defendant in anticipation of an order under 42 U.S.C. §406(b), shall be payable to

Plaintiff’s counsel, Drew L. Johnson, P.C., less an administrative assessment pursuant to 42

U.S.C. §406(d), and mailed to their office at 1700 Valley River Drive, Eugene, OR 97401,

consistent with this order.

       IT IS SO ORDERED
                     July 21, 2021
       DATED: ________________________




                                            _____________________________
                                            U.S. District Judge




PRESENTED BY:

By:    /s/ SHERWOOD J. REESE
       Sherwood J. Reese, OSB #144130
       Of Attorneys for Plaintiff




ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                            2
